Citation Nr: 0303349	
Decision Date: 02/26/03    Archive Date: 03/05/03

DOCKET NO.  96-33 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right foot injury.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for dizziness.

4.  Entitlement to service connection for a respiratory 
disorder.

(The issue of entitlement to service connection for an 
acquired psychiatric disorder manifested by forgetfulness, 
hallucinations, and flashbacks will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his brother, and his brother-in-law.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from April 1952 to December 
1954.  He also had subsequent periods of active duty for 
training and inactive duty training with the Army National 
Guard and Army Reserve between March 1976 and February 1986.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 1995 by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  In the decision, the RO denied service 
connection for a right foot injury, a nervous condition, 
dizziness, a respiratory condition, and hypertension.  

The Board has noted that during the hearing held at the RO in 
June 1997, the veteran's representative indicated that the 
veteran wished to withdraw his claims for service connection 
for hypertension and a respiratory disorder.  Subsequently, 
however, the RO continued to include the issues in the 
supplemental statements of the case, and the representative 
continued to list those issues as being on appeal.  
Accordingly, the Board concludes that the issues remain on 
appeal and must be addressed in this decision.

The Board is undertaking additional development on the issue 
of service connection for an acquired psychiatric disorder 
manifested by forgetfulness, hallucinations, and flashbacks 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (now codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (now codified at 38 C.F.R. 
§ 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing that issue.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The veteran does not currently have any residuals of a 
right foot injury.

3.  Hypertension was not present during service, was not 
manifest to a compensable degree within a year after 
separation from service, and did not develop as a result of 
any incident during service.

4.  The veteran does not currently have a disorder manifested 
by dizziness.

5.  A respiratory disorder was not present during service and 
did not develop after service as a result of any incident 
during service.


CONCLUSIONS OF LAW

1.  Residuals of a right foot injury were not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002).

2.  Hypertension was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).

3.  A disorder manifested by dizziness was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002).

4.  A respiratory disorder was not incurred in or aggravated 
by service. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  The Act is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The new law eliminates the concept of a well-grounded 
claim, and redefines the obligations of the VA with respect 
to the duty to assist claimants in the development of their 
claims.  First, the VA has a duty to notify the claimant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(now codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claim and complied with the VA's notification requirements.  
The communications provided the veteran with a specific 
explanation of the type of evidence necessary to substantiate 
his claims, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The SOC and SSOCs contained a 
discussion of the evidence which is of record, and the RO 
supplied the veteran with the applicable regulations in the 
SOC and SSOCs.  The basic elements for establishing service 
connection have remained unchanged despite the change in the 
law with respect to duty to assist and notification 
requirements.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The RO has obtained all relevant evidence 
identified by the veteran.  The record includes his service 
medical records and post service treatment records. The 
veteran has had a hearing, and he has been afforded VA 
examinations.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the veteran's claims.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claims on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disease such as 
arthritis, a cardiovascular disease, or an organic disease of 
the neurological system is manifest to a compensable degree 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training, or injury incurred 
or aggravated while performing inactive duty training, or 
acute myocardial infarction, cardiac arrest, or 
cerebrovascular accident occurring during such training.  See 
38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
``Chronic.''  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b).  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 C.F.R. § 3.304(d).

I.  Entitlement To Service Connection For Residuals Of A 
Right Foot Injury.

The veteran testified in support of his claim for service 
connection for a right foot disorder during a hearing held at 
the RO in June 1997.  He reported that he injured his right 
foot during reserve service when it got caught in the turret 
gears on a tank.  He said that the foot was cut open and had 
to be sutured.  He said that the foot hurt if he stood too 
long.  He also stated that the right foot seemed to swell 
more than his other foot.  He said that he was not currently 
getting any treatment.  

The veteran's service medical records show that he sustained 
an injury to his right foot during a period of inactive duty 
training in August 1980.  A hospital treatment record shows 
that he complained of right foot pain.  On examination, there 
was ecchymosis and edema.  It was noted that his foot got 
caught in a tank turret.  There was a question as to whether 
there was a fracture of the 5th metatarsal.  It was also 
possible that there was vascular compromise.  The diagnosis 
was crush injury right foot.  A service statement of medical 
examination and duty status dated in August 1980 shows that a 
physician described the veteran's injury as being a bruised 
foot.  It was indicated that the disability would be 
temporary.  

Significantly, however, the veteran does not currently have 
any residuals of a right foot injury.  The report of an 
examination conducted by the VA in October 1996 shows that 
the veteran gave a history of injuring his right foot in 
service when it got caught in a tank turret.  He said that he 
was placed in a cast, but did not have a fracture.  He said 
that he worked standing on his feet as a janitor.  He stated 
that when he stood on his feet for too long he had pain in 
his foot.  On examination, the right foot had a normal 
appearance.  He could walk with a normal gait on the right 
foot.  He had good strength on dorsal and plantar flexion.  
He could evert and invert his foot without any problem.  He 
could plantar flex to 30 degrees and could extend to 10 
degrees.  There was a good dorsalis pedis pulse.  There was 
no loss of sensation.  The skin quality was normal.  The 
impression was normal exam of the right foot.  A VA radiology 
report dated in December 1996 shows that X-rays of the foot 
revealed no evidence of fracture, dislocation or other bony 
abnormality.  The soft tissue and joints were unremarkable.  

The veteran's recent VA treatment records do not contain any 
references to complaints or treatment for a right foot 
disorder.  The report of a joints examination conducted by 
the VA in December 2001 show that examination of the right 
foot showed there was no peripheral edema, cyanosis, or 
clubbing.  The diagnosis was history of ankle sprain in 1980 
with only minimal symptoms [and] normal examination. 

A service-connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). 
Neither the VA examination reports nor the veteran's recent 
treatment records contain any objective findings of a right 
foot disorder.  Accordingly, the Board concludes that 
residuals of a right foot injury were not incurred in or 
aggravated by service.

II.  Entitlement To Service Connection For Hypertension.

The service medical records from the veteran's period of 
active duty from April 1952 to December 1954 do not contain 
any references to hypertension.  The report of a medical 
examination conducted in December 1954 for the purpose of his 
separation from service shows that his blood pressure reading 
was 120/70, and hypertension was not diagnosed.  Clinical 
evaluation of the heart and vascular system was normal.  

In addition, there is no evidence that hypertension was 
manifested within a year after separation from service so as 
to invoke the presumption applicable to chronic conditions.  
The report of a medical examination conducted in January 1960 
in connection with "drill pay status" shows that the 
veteran's blood pressure was only 132/70.  The report of 
medical history given by the veteran at that time shows that 
he checked a box denying a history of high or low blood 
pressure.

Similarly, the reports of a medical history given by the 
veteran in March 1976 and April 1979 for the purpose of 
enlistment and reenlistment in the Army National Guard show 
that he again denied having a history of high or low blood 
pressure.  

A private medical treatment record dated in June 1994 shows 
that the veteran was seen for evaluation of left side chest 
pain.  It was noted that he had never been treated for high 
blood pressure or heart problems in the past.  On physical 
examination, his blood pressure was 130/72.  The impression 
was chest pain, uncertain etiology.  

The report of a hypertension examination conducted by the VA 
in October 1996 shows that the examiner reviewed the 
veteran's records.  He stated that he could find no document 
in the military records showing that the veteran had ever 
been treated for hypertension.  On examination, the veteran's 
blood pressure readings were 138/74 and 120/74.  The 
pertinent diagnosis was hypertension examined for, not found 
and veteran on no treatment for hypertension.  

The veteran's current VA treatment records, such as a record 
dated in June 2001, show that the veteran is on medication 
for treatment of high blood pressure.  However, the records 
contain no indication that the disorder is related to his 
period of service.  

Based on the foregoing evidence, the Board finds that 
hypertension was not present during service, was not manifest 
to a compensable degree within a year after separation from 
service, and did not develop as a result of any incident 
during service.  Accordingly, the Board concludes that 
hypertension was not incurred in or aggravated by service, 
and may not be presumed to have been incurred in service.

III.  Entitlement To Service Connection For Dizziness.

The veteran's service medical records do not contain any 
references to dizziness.  The report of a medical examination 
conducted in December 1954 for the purpose of his release to 
inactive service shows that neurologic evaluation was normal.  

The report of a medical history given by the veteran in 
January 1960 in connection with his drill pay status shows 
that he checked a box denying a history of dizziness.  The 
reports of medical histories given by the veteran in March 
1976 and April 1979 also show that he denied having 
dizziness.  

The report of a mental status examination conducted by the VA 
in October 1996 does not contain any references to dizziness.  
The report of a hypertension examination conducted by the VA 
in October 1996 is also negative for references to dizziness.  
In addition, the veteran's recent VA treatment records do not 
contain any complaints, findings, or diagnoses pertaining to 
dizziness.  

Based on the foregoing evidence, the Board finds that the 
veteran does not currently have a disorder manifested by 
dizziness.  Accordingly, the Board concludes that a disorder 
manifested by dizziness was not incurred in or aggravated by 
service.

IV.  Entitlement To Service Connection For A Respiratory 
Disorder.

The veteran's service medical records do not contain any 
references to a respiratory disorder.  The report of a 
medical examination conducted in December 1954 for the 
purpose of his discharge shows that clinical evaluation of 
the chest and lungs was normal.  A chest X-ray was 
interpreted as being essentially negative.  

The report of a medical history given by the veteran in 
January 1960 in connection with his drill pay status shows 
that he denied having a history of a chronic cough, pain or 
pressure in the chest, or shortness of breath.  The report of 
a medical examination conducted at that time shows that 
clinical evaluation of the lungs and chest was again normal.  

The report of medical history given by the veteran in March 
1976 for the purpose of his enlistment in the Army National 
Guard shows that he checked a box indicating that he had 
shortness of breath.  However, the report of a medical 
examination conducted at that time shows that clinical 
evaluation of the lungs and chest was normal.  

A private medical treatment record dated in June 1994 shows 
that the veteran reported a complaint of left side chest 
pain.  It was noted that he had a history of smoking a pack 
and a half of cigarettes a day.  On examination, his lungs 
were clear to auscultation, but there were a few rhonchi here 
and there.  The record does not contain any indication that 
the findings were related to military service.  

The report of a hypertension examination conducted by the VA 
in October 1996 shows that the examiner noted that the 
veteran was claiming a respiratory condition.  The examiner 
reviewed the veteran's records, and noted that he could find 
no document in the military records showing that the veteran 
was ever treated or diagnosed with a respiratory condition.  
It was noted that the veteran complained of having shortness 
of breath and a chronic cough.  He said he had been smoking 
since he was 18 years of age, and continued to smoke a 
package of cigarettes daily.  Following physical examination, 
the pertinent diagnosis was probable mild chronic obstructive 
pulmonary disease in a long time cigarette smoker.  

The veteran's recent VA treatment records show that his 
diagnoses include chronic airway obstruction NEC, but again 
there is no indication that the disorder is related to 
service.

Based on the foregoing evidence, the Board finds that a 
respiratory disorder was not present during service and did 
not develop after service as a result of any incident during 
service. The VA examiner indicated that the disorder was 
related to the veteran's long history of smoking.  
Accordingly, the Board concludes that respiratory disorder 
was not incurred in or aggravated by service.


ORDER

1.  Service connection for residuals of a right foot injury 
is denied.

2.  Service connection for hypertension is denied.

3.  Service connection for dizziness is denied.

4.  Service connection for a respiratory disorder is denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

